SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1082
TP 16-00342
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


IN THE MATTER OF KWOK SZE, PETITIONER,

                      V                                           ORDER

LINDA GOPPERT, CAPTAIN, MID-STATE CORRECTIONAL
FACILITY, RESPONDENT.


KWOK SZE, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Oneida County [Bernadette T.
Clark, J.], entered November 25, 2015) to review a determination of
respondent. The determination found after a tier II hearing that
petitioner had violated various inmate rules.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:    November 10, 2016                    Frances E. Cafarell
                                                 Clerk of the Court